Exhibit 10.24

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT made as of this 31st day of August, 2007 (the “Second
Amendment”), is made by and among II-VI INCORPORATED, a Pennsylvania corporation
(the “Borrower”), each of the Guarantors party hereto, the Banks (as defined in
the Credit Agreement described below), and PNC BANK, NATIONAL ASSOCIATION, as
Agent (the “Agent”) for the Banks.

WHEREAS, the Borrower, the Guarantors, the Banks, and the Agent are parties to a
Credit Agreement dated as of October 23, 2006, as amended by the First Amendment
to Credit Agreement dated as of May 31, 2007 (as so amended, the “Credit
Agreement”); and

WHEREAS, the parties hereto wish to amend the Credit Agreement as provided
herein.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and intending to be legally bound hereby, the Borrower, the Guarantors, the
Agent and the Required Banks agree as follows:

1. Definitions. Except as set forth herein, capitalized terms used herein but
not defined or amended herein shall have the meanings set forth in the Credit
Agreement.

2. Additional Definition. Section 1.1 of the Credit Agreement is hereby amended
to add the following definition:

De Minimis Transactions shall mean for the Loan Parties or their Subsidiaries,
the acquisition, whether by purchase or by merger, of (A) all of the ownership
interests of another Person or (B) substantially all of assets of another Person
or of a business or division of another Person, as described in Section 8.2.6,
involving a transaction amount of $10,000,000, or less, for each such
transaction.

3. Restatement of Section 8.2.6 of Credit Agreement. Section 8.2.6 of the Credit
Agreement is hereby amended and restated as follows:

8.2.6. Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that

(1) any Loan Party other than the Borrower may consolidate or merge into another
Loan Party and any Subsidiary which is not a Loan Party may merge with and into
any other Subsidiary which is not a Loan Party so long as the surviving entity
is wholly-owned, directly or indirectly, by one or more of the Loan Parties,



--------------------------------------------------------------------------------

(2) any Loan Party or any of its Subsidiaries may acquire, in other than a De
Minimis Transaction, whether by purchase or by merger, (A) all of the ownership
interests of another Person or (B) substantially all of assets of another Person
or of a business or division of another Person (each an “Permitted
Acquisition”), provided that each of the following requirements is met:

(i) if a Loan Party is acquiring the ownership interests in such Person, such
Person shall execute a Guarantor Joinder and join this Agreement as a Guarantor
pursuant to Section 11.18 [Joinder of Guarantors] on or before the date of such
Permitted Acquisition;

(ii) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Loan Parties shall
use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Banks written evidence of the approval
of the board of directors (or equivalent body) of such Person for such Permitted
Acquisition;

(iii) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be similar or
complimentary to one or more line or lines of business or operations conducted
by the Loan Parties or any of their respective Subsidiaries and shall comply
with Section 8.2.10 [Continuation of or Change in Business];

(iv) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(v) the Borrower shall demonstrate that the representations and warranties
contained in Section 6 shall be true and correct and that it shall be in
compliance with the covenants contained in Section 8 after giving effect to such
Permitted Acquisition (including in such computation Indebtedness or other
liabilities assumed or incurred in connection with such Permitted Acquisition
but excluding income earned or expenses incurred by the Person, business or
assets to be acquired prior to the date of such Permitted Acquisition) by
delivering at least five (5) Business Days prior to such Permitted Acquisition a
certificate in the form of Exhibit 8.2.6 evidencing such compliance;

(vi) the Borrower’s proforma Consolidated Leverage Ratio after giving effect to
such acquisition shall be not greater than 2.75 to 1.0;

(vii) Borrower shall have borrowing availability hereunder of not less than
$10,000,000 on a proforma basis after consummation of such acquisition;

(viii) the Loan Parties shall deliver to the Agent at least five (5) Business
Days before such Permitted Acquisition copies of any agreements entered into or
proposed to be entered into by such Loan Parties or any of its Subsidiaries in
connection with such Permitted Acquisition, and shall deliver to the Agent such
other information about such Person or its assets as any Bank may reasonably
require;

 

-2-



--------------------------------------------------------------------------------

(3) De Minimis Transactions shall be permitted, provided that each of the
following requirements is met:

(i) if a Loan Party is acquiring the ownership interests in such Person, such
Person shall execute a Guarantor Joinder and join this Agreement as a Guarantor
pursuant to Section 11.18 [Joinder of Guarantors] on or before the date of such
Permitted Acquisition;

(ii) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Loan Parties shall
use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Banks written evidence of the approval
of the board of directors (or equivalent body) of such Person for such Permitted
Acquisition;

(iii) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be similar or
complimentary to one or more line or lines of business or operations conducted
by the Loan Parties or any of their respective Subsidiaries and shall comply
with Section 8.2.10 [Continuation of or Change in Business]; and

(vi) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition.

(4) Transactions permitted under Section under Section 8.2.7 shall be permitted.

4. Representations and Warranties. The Loan Parties, jointly and severally
hereby represent and warrant to the Agent and each of the Banks as follows:

(a) all representations, warranties and covenants made by the Loan Parties to
the Agent and the Banks that are contained in the Loan Documents are true and
correct in all material respects on and as of the date hereof with the same
effect as though such representations, warranties and covenants had been made on
and as of the date hereof;

(b) except as described in Section 5 of this Amendment, to the Loan Parties’
knowledge, no event or condition has occurred or exists which, with the giving
of notice or the passage of time, or both, would constitute an Event of Default
under any of the Loan Documents; and

(c) the execution and delivery of this Second Amendment and the consummation of
the transactions contemplated hereby and by any other documents executed by the
Loan Parties required to be delivered to the Agent and the Banks in connection
with this Second Amendment have been duly and validly authorized by each

 

-3-



--------------------------------------------------------------------------------

Loan Party and all such documents together constitute the legal, valid and
binding agreement of each Loan Party, enforceable against each Loan Party in
accordance with their respective terms, except to the extent that enforceability
of any of such documents may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforceability of
creditors’ rights generally or general equitable principles.

5. Waiver. Each of the Required Banks and the Agent, pursuant to Section 11.1 of
the Credit Agreement, waives compliance by the Loan Parties with respect to
Section 8.2.6 of the Credit Agreement as such Section relates to the acquisition
by a Subsidiary of the Borrower of substantially all the equity interests of
Pacific Rare Specialty Metals & Chemicals, Inc. for consideration of less than
$10,000,000 which was consummated on June 26, 2007.

6. Effectiveness. This Second Amendment and the amendment to the Credit
Agreement effected hereby shall become effective upon the delivery to the Agent
of:

(a) a copy of this Second Amendment, executed by each Loan Party; and

(b) payment by the Borrower of all accrued fees and expenses (including the fees
and expenses of Kirkpatrick & Lockhart Preston Gates Ellis LLP) of the Agent and
the Banks in connection with this Second Amendment.

7. Counterparts. This Second Amendment may be executed in one or more
counterparts by any party hereto in separate counterparts, each of which when so
executed and delivered to the other party shall be deemed an original. All such
counterparts together shall constitute one and the same instrument.

8. Waivers. This Second Amendment shall not, except as expressly set forth
above, serve to waive, supplement or amend the Credit Agreement, which Credit
Agreement shall remain in full force and effect as amended hereby.

9. Acknowledgment By Banks to Agent. Each Bank expressly acknowledges to the
Agent that such Bank has received information prepared and submitted by the
Borrower concerning Waiver and its impact on the Borrower’s compliance with the
terms of the Credit Agreement

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Second
Amendment as of the date and year first above written.

 

WITNESS:    

BORROWER:

 

    II-VI INCORPORATED

/s/ Richard P. Figel

    By:  

/s/ Craig A. Creaturo

    Title:   Chief Financial Officer and Treasurer WITNESS:    

GUARANTORS:

 

    II-VI DELAWARE, INC.

/s/ Richard P. Figel

    By:  

/s/ Craig A. Creaturo

    Title:   Treasurer WITNESS:     VLOC INCORPORATED

/s/ Richard P. Figel

    By:  

/s/ Craig A. Creaturo

    Title:   Treasurer WITNESS:     EXOTIC ELECTRO-OPTICS, INC.

/s/ Richard P. Figel

    By:  

/s/ Craig A. Creaturo

    Title:   Treasurer WITNESS:     II-VI WIDE BAND GAP, INC.

/s/ Richard P. Figel

    By:  

/s/ Craig A. Creaturo

    Title:   Treasurer

 

-5-



--------------------------------------------------------------------------------

WITNESS:     MARLOW INDUSTRIES, INC.,

/s/ Richard P. Figel

    By:  

/s/ Craig A. Creaturo

    Name:   Craig A. Creaturo     Title:   Treasurer WITNESS:     MARLOW
INDUSTRIES ASIA, INC.

/s/ Richard P. Figel

    By:  

/s/ Craig A. Creaturo

    Name:   Craig A. Creaturo     Title:   Treasurer

 

-6-



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ Troy Brown

Title:   Vice President

 

-7-



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Bank By:  

/s/ Patrick J. Kaufmann

Title:   Senior Vice President

 

-8-



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Bank By:  

/s/ Jon Werbitsky

Title:   Vice President

 

-9-



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as a Bank By:  

/s/ Cristina S. Feden

Title:   AVP

 

-10-